Citation Nr: 1815436	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a traumatic brain injury.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for a thoracolumbar spine disability.  

5.  Entitlement to service connection for neuropathy of the right upper extremity.  

6.  Entitlement to service connection for neuropathy of the left upper extremity.  

7.  Entitlement to service connection for neuropathy of the left lower extremity.  

8.  Entitlement to service connection for a psychiatric disorder.  

9.  Entitlement to service connection for a sinus disorder.  

10.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  

11.  Entitlement to service connection for a skin disorder.  

12.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1979 to May 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied service connection for headaches; a traumatic brain injury; a cervical spine disability (listed as cervical strain); a thoracolumbar spine disability (listed as a low back condition); neuropathy of the right upper extremity (listed as right upper extremity neuropathy); neuropathy of the left upper extremity (listed as left upper extremity neuropathy); neuropathy of the left lower extremity (listed as left lower extremity neuropathy); a psychiatric disorder (listed as a nervous condition); a sinus disorder (listed as sinus); a sleep disorder, to include sleep apnea (listed as sleep apnea); a skin disorder (listed as a skin condition); and for bilateral hearing loss.  

The issues of entitlement to service connection for a traumatic brain injury; a cervical spine disability; a thoracolumbar spine disability; neuropathy of the right upper extremity; neuropathy of the left upper extremity; neuropathy of the left lower extremity; a psychiatric disorder; a sinus disorder; a sleep disorder, to include sleep apnea; a skin disorder; and for bilateral hearing loss, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches had their onset in service.  


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has headaches that are related to service.  He specifically maintains that he was in a tank rollover accident during service and that he hit his head many times against the inner walls of the tank at the time of the accident.  He reports that he has suffered headaches since the tank accident in service.  The Veteran essentially asserts that he suffered from headaches during service and since that time.  

The Veteran's service treatment records show that he was treated for headaches.  A June 1981 treatment entry notes that the Veteran complained of a headache for one day.  The examiner reported that the Veteran's vital signs were normal and that he had no other complaints.  The assessment was rule out headaches.  

A March 1983 treatment entry notes that the Veteran complained of headaches after an accident that occurred.  The assessment was headaches after an accident.  

Post-service private and VA treatment records, including examination reports, show treatment for multiple disorders, including for headaches.  

An October 2011 VA traumatic brain injury examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that in March 1983, he was in an accident when a tank flipped over.  He stated that he hit his head on several occasions against the walls of the tank.  He indicated that he currently had headaches.  It was noted that the injury was mild, that there was no loss of consciousness, and that the Veteran was not hospitalized.  

The diagnosis was headaches.  The examiner reported that there was no evidence of a traumatic brain injury.  The examiner stated that the Veteran suffered a transient headache when he had his accident.  The examiner maintained that there was no evidence of treatment for headaches.  The examiner indicated that the Veteran's headaches were less likely than not related to service.  The examiner reported that there was no evidence in the claims file for constant treatment for headaches or for any neurological, cognitive, or loss of consciousness at the time of his accident or thereafter.  The examiner stated that the event in service was acute and transitory.  

A private May 2014 report from D. Esteras, M.D., indicates that the Veteran had a past medical history that included chronic headaches.  The diagnoses did not specifically refer to headaches, but did refer to a late effect of a traumatic injury to the brain.  

An October 2016 treatment report from C. E. Mora Quesada notes that the Veteran reported that he had dizziness with sudden onset headaches.  The diagnoses did not include headaches, but did include a traumatic brain injury.  

The Board observes that the medical evidence shows that the Veteran was treated for headaches on occasions during service, including following an accident.  The Board notes that post-service treatment records also refer to treatment for headaches.  The Board observes that an October 2011 VA traumatic brain injury examination report relates a diagnosis of headaches.  The examiner, following a review of the claims file, indicated that the Veteran suffered a transient headache when he had his accident during service and that there was no evidence of treatment for headaches.  The examiner also found that the Veteran's headaches were less likely than not related to service, and that the event in service was acute and transitory.  The Board notes that the examiner indicated that there was no treatment for headaches.  The Board observes, however, that post-service treatment records do show treatment for headaches.  The Board observes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the Board notes that the examiner did not address the Veteran's reports of headaches during service and since service.  The Board observes that the Veteran is competent to report headaches during service and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the examiner's opinions are not probative in this matter.  

The Board notes that the Veteran is currently diagnosed with headaches.  The Board finds the Veteran's reports of headaches during and since service to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has headaches that had their onset during her period of service.  Therefore, service connection for headaches is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  


ORDER

Service connection for headaches is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a traumatic brain injury; a cervical spine disability; a thoracolumbar spine disability; neuropathy of the right upper extremity; neuropathy of the left upper extremity; neuropathy of the left lower extremity; a psychiatric disorder; a sinus disorder; a sleep disorder, to include sleep apnea; a skin disorder; and for bilateral hearing loss.  

The Veteran contends that he has a traumatic brain injury; a cervical spine disability; a thoracolumbar spine disability; neuropathy of the right upper extremity; neuropathy of the left upper extremity; neuropathy of the left lower extremity; a psychiatric disorder; a sinus disorder; a sleep disorder, to include sleep apnea; a skin disorder; and bilateral hearing loss, that are all related to service.  He specifically maintains that he suffered a traumatic brain injury; a cervical spine disability; a thoracolumbar spine disability; neuropathy of the right and left upper extremities; and neuropathy of the left lower extremity, all as a result of a tank rollover accident during service.  He reports that he suffered head injuries and multiple body traumas at that time.  The Veteran further indicates that he suffered from psychiatric problems; a sinus disorder; sleep problems, to include sleep apnea; and skin problems during service and since service.  He also asserts that he has bilateral hearing loss as a result of acoustic trauma while serving in a tank unit during service for over three and a half years.  

The Veteran served on active duty in the Army from May 1979 to May 1983.  His DD Form 2014 lists his occupational specialty as a tank turret mechanic.  

The Veteran's service treatment records show that he was treated for headaches, but not for a traumatic brain injury.  A March 1983 treatment entry notes that the Veteran complained of headaches after an accident that occurred.  The assessment was headaches after an accident.  His service treatment records do not show treatment for cervical spine problems; thoracolumbar spine problems; neuropathy of the right and left upper extremities; neuropathy of the left lower extremity; psychiatric problems; sinus problems; sleep problems, to include sleep apnea; or for skin problems.  The Veteran's service treatment records also do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, and there is specific evidence of hearing loss within the year after service as required for the presumption of service connection.  

Post-service private and VA treatment records show treatment for multiple disorders, including a traumatic brain injury; cervical spine disabilities; thoracolumbar spine disabilities; carpal tunnel syndrome, neuropathy and neuralgia; sinusitis and rhinorrhea; skin problems, including psoriasis; and for hearing problems.  

The Veteran has not been afforded VA examinations as to his claims for service connection for a thoracolumbar spine disability; neuropathy of the right upper extremity; neuropathy of the left upper extremity; neuropathy of the left lower extremity; a psychiatric disorder; a sinus disorder; a sleep disorder, to include sleep apnea; and for a skin disorder.  

As to the Veteran's claim for service connection for a traumatic brain injury, the Board notes that he was afforded a VA traumatic brain injury examination report in October 2011, which includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that in March 1983, he was in an accident when a tank flipped over.  He stated that he hit his head on several occasions against the walls of the tank.  He indicated that he currently had headaches.  It was noted that the injury was mild, that there was no loss of consciousness, and that there the Veteran was not hospitalized.  

The diagnosis was headaches.  The examiner reported that there was no evidence of a traumatic brain injury.  The examiner maintained that there was no evidence of treatment for a traumatic brain injury.  The examiner indicated that a traumatic brain injury was less likely than not related to service.  The examiner reported that there was no evidence in the claims file for constant treatment for headaches or for any neurological, cognitive, or loss of consciousness at the time of his accident or thereafter.  It was noted that the Veteran did not show evidence of any cognitive impairments, or neurological deficits.  The examiner stated that the event in service was acute and transitory.  

The Board observes that the examiner indicated that there was no evidence of treatment for a traumatic brain injury.  The Board notes, however, that private treatment reports of record do show treatment for a traumatic brain injury.  The Board observes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the examiner was not able to review a subsequent private treatment report from C. E. Mora Quesada, M.D., which relates the Veteran's traumatic brain injury to his period of service.  

As to the Veteran's claim for service connection a cervical spine disability, the Board notes that the Veteran was afforded a VA spine examination in October 2011.  The Veteran reported that he had an accident in 1983 during service when his tank flipped over and he injured his head and cervical area.  

The diagnosis was cervical strain.  The examiner indicated that the Veteran's cervical strain was less likely than not related to service.  The examiner reported that there was no evidence of consequent treatment or chronicity of cervical spine conditions after the accident in 1983.  The examiner also maintained that there was no evidence of any cervical conditions after the 1983 incident or during the year thereafter.  

The Board observes that the examiner stated that there was no evidence of consequent treatment or chronicity of cervical spine conditions after the accident in 1983.  The Board notes, however, that there is post-service evidence of treatment for cervical spine problems.  See McClain, 21 Vet. App. at 319, 321.  Additionally, the examiner did not address the Veteran's reports of cervical spine problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As to the Veteran's claim for service connection for bilateral hearing loss, the Board observes that he was afforded a VA audiological examination report in September 2011.  The Veteran reported that he had hearing loss as a result of noise exposure while serving in a tank unit for over three years during service.  The examiner reported results that were not indicative of a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  The examiner indicated that there was no hearing loss at the examination.  

The Board notes that although the Veteran did not have bilateral hearing loss at the time of the September 2011 VA audiological examination, it is unclear if he has been treated for bilateral hearing loss since that time.  As discussed below, there are VA treatment reports that are not of record.  

The Board notes that an October 2016 treatment report from Dr. C. E. Mora Quesada relates diagnoses of a traumatic brain injury and a memory disorder; chronic cervical strain and cervical spine multilevel face osteoarthritis; chronic low back pain, degenerative disc disease of the lumbar spine; bilateral carpal tunnel syndrome; a generalized anxiety disorder and major depression disease; sleep apnea; and psoriasis.  

Dr. C. E. Mora Quesada indicated that the Veteran's neurological; severe musculoskeletal; and psychiatric disorders were all more probably than not secondary to his military service performance.  

The Board observes that Dr. C. E. Mora Quesada found that the Veteran's diagnosed a traumatic brain injury and a memory disorder; chronic cervical strain and cervical spine multilevel face osteoarthritis; chronic low back pain, degenerative disc disease of the lumbar spine; bilateral carpal tunnel syndrome; a generalized anxiety disorder and major depression disease, were all secondary to his military service.  The Board notes, however, that Dr. C. E. Mora Quesada provided no rationales for his opinions.  Additionally, Dr. C. E. Mora Quesada did not specifically address the etiology of the diagnosed sleep apnea and psoriasis.  

In light of the above, the Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a traumatic brain injury; a cervical spine disability; a thoracolumbar spine disability; neuropathy of the right upper extremity; neuropathy of the left upper extremity; neuropathy of the left lower extremity; a psychiatric disorder; a sinus disorder; a sleep disorder, to include sleep apnea; a skin disorder; and for bilateral hearing loss.  Such examinations must be accomplished on remand. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Finally, the Board notes that in his January 2012 notice of disagreement, the Veteran indicated that he continued to receive treatment at the San Juan Puerto Rico VA Medical Center and that such records should be obtained.  The Board notes that the only report of record from that facility is a February 2016 VA report of a magnetic resonance imaging study of the Veteran's cervical spine.  Therefore, the Board observes that there clearly appear to be missing VA treatment records.  As there are further VA treatment records that may be pertinent to all of the Veteran's claims, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment at the San Juan, Puerto Rico VA Medical Center, since his separation from service in May 1983.  

2.  Ask the Veteran to identify all medical providers who have treated him for a traumatic brain injury; cervical spine problems; thoracolumbar spine problems; neuropathy of the right and left upper extremities; neuropathy of the left lower extremity; psychiatric problems; sinus problems; sleep problems, to include sleep apnea; skin problems; and hearing problems, since October 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed traumatic brain injury; cervical spine disability; thoracolumbar spine disability; neuropathy of the right upper extremity; neuropathy of the left upper extremity; neuropathy of the left lower extremity; psychiatric disorder; sinus disorder; sleep disorder, to include sleep apnea; skin disorder; and bilateral hearing loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed traumatic brain injury.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate if the Veteran has a traumatic brain injury and/or residuals of a traumatic brain injury.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed traumatic brain injury and/or residuals of a traumatic brain injury, are related to and/or had their onset during his period of service.

The examiner must specifically acknowledge and discuss the Veteran's treatment for headaches following an accident in service in March 1983, and any reports by the Veteran of symptoms he thought were related to a traumatic brain injury during service and since service.  

5.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed cervical spine disability; thoracolumbar spine disability; neuropathy of the right upper extremity; neuropathy of the left upper extremity; and neuropathy of the left lower extremity.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current cervical spine disabilities and thoracolumbar spine disabilities, and indicate if the Veteran has diagnosed neuropathy of the right upper extremity, left upper extremity, and left lower extremity.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed cervical spine disabilities, thoracolumbar spine disabilities, neuropathy of the right upper extremity, neuropathy of the left upper extremity, and neuropathy of the left lower extremity, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of cervical spine problems, thoracolumbar spine problems, and neuropathy of the right upper, left upper, and left lower extremity, during service and since service.  

6.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed psychiatric disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current psychiatric disorders.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed psychiatric disorders are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the reports by the Veteran of psychiatric symptoms during service and since service.  

7.  Schedule the Veteran for an appropriate VA examination(s) to determine the onset and etiology of his claimed sinus disorder; sleep disorder, to include sleep apnea; and skin disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner(s).  The examiner(s) must diagnose all current sinus disorder; sleep disorder, to include sleep apnea; and skin disorders.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner(s) must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed sinus disorders; sleep disorders, to include sleep apnea; and skin disorders, are related to and/or had their onset during his period of service. 

The examiner(s) must specifically acknowledge any discuss the reports of the Veteran of sinus problems, sleep problems, and skin problems during service and since service.  

8.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed bilateral hearing loss.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently has a hearing loss disability.  If hearing loss is identified, the examiner must provide an opinion as to whether it is at least as likely as not that any current hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the reports by the Veteran of hearing problems during service and since service.  

9.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


